Citation Nr: 1225990	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-01 968	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that the Veteran was granted a temporary 100 percent disability rating from September 19, 2006 to August 1, 2007 and from September 11, 2007 to December 1, 2007 in a December 2008 rating decision.  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issue of entitlement to a higher disability rating regarding those times.  Additionally, the Board notes that the RO subsequently increased the Veteran's disability rating to 70 percent in an April 2012 rating decision, effective for the entire period on appeal except for those periods of a temporary 100% rating.


FINDINGS OF FACT

1.  The Veteran's PTSD manifested with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, with Global Assessment of Functioning (GAF) scores generally ranging from 55-59.

2.  At no point during the period on appeal did the Veteran's PTSD more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in January 2007 and May 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).
According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part: 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.
A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's PTSD is rated at 70 percent disabling.  To receive a higher disability rating, the evidence must indicate that the Veteran meets the criteria for a 100 percent disability rating noted above. 

The Board finds that the Veteran's PTSD did not manifest to the level of a 100 percent disability rating.  The Veteran did not show gross impairment in thought processes or communication.  June 2008 through August 2008 treatment records showed normal speech and a coherent train of thought.  During a January 2009 evaluation, the examiner noted that her speech was clear and her thoughts were goal directed.  July 2009 VA treatment records showed logical and goal-directed thought processes.  The May 2011 VA examiner noted no impairment of thought processing or communication.  

The Veteran noted no hallucinations or delusions.  From June 2008 to August 2008, the examiners found no evidence of hallucinations or delusions.  During a January 2009 evaluation, the examiner noted no perceptual abnormalities.  July 2009 treatment records specifically note no hallucinations or delusions.  The May 2011 VA examiner found no delusions or hallucinations.

The Veteran did not exhibit any grossly inappropriate behavior.  During the May 2011 VA examination, the Veteran's behavior was appropriate.  

The Veteran was not a persistent danger of hurting herself or others.  From June 2008 to August 2008, treating examiners noted no suicidal or homicidal ideation.  In January 2009, the Veteran noted that she had not had any thoughts of suicide since she was discharged from an inpatient unit in July of 2007.  A February 2009 VA treatment record showed that the Veteran was not judged to be an imminent risk of harming self or others.  In July 2009, the Veteran reported no suicidal or homicidal ideation and the examiner noted no imminent safety concerns.  The Veteran denied any suicidal or homicidal thinking during the May 2011 VA examination, but did note some suicidal thoughts on the anniversary of her traumatic experience.

The Veteran did not show an intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  From June 2008 to August 2008, the Veteran was described as well groomed with good personal hygiene.  The Veteran showed good grooming and hygiene in July 2009.  The May 2011 VA examiner found that the Veteran does adequately with personal hygiene and basic activities of daily living.  

The record does not show that the Veteran was disoriented to time or place.  From June 2008 to August 2008, the Veteran was oriented in all spheres.  The January 2009 mental health evaluation noted the Veteran was oriented.  The examiner described the Veteran as oriented in May 2011.  

The Veteran did not exhibit memory loss for names of her closest relatives, her own occupation, or her own name.  June 2008 to August 2008 treatment records showed that the Veteran's memory was intact.  July 2009 treatment records showed that the Veteran's memory was grossly intact.  The May 2011 VA examiner noted that the Veteran's memory was intact.

The Board finds that the Veteran does not meet the criteria for a 100 percent disability rating.  The Veteran's symptoms are more closely approximated by the criteria for a 70 percent disability rating, to include occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of her PTSD.  These include, but are not limited to nightmares, panic attacks, hypervigilance, irritability, and fluctuating moods.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near- continuous panic or depression affecting the ability to function independently, appropriately and effectively and difficulty in adapting to stressful circumstances.  See Mauerhan, 16 Vet. App. 436 .

The Veteran's GAF scores are also consistent with a 70 percent rating.  Generally, the Veteran's GAF scores ranged from 55 to 59.  GAF scores in the range of 51-60 generally represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board finds that the Veteran's GAF scores are consistent with no more than her current 70 percent disability rating.

For these reasons, the Board finds that the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated at any point during the period on appeal.  38 C.F.R. § 4.130.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's PTSD are depression, difficulty adapting to stressful or crowded situations, mood fluctuations, nightmares, panic attacks, hypervigilance, and anxiety, which are also addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The Board notes that the Veteran has separately raised the issue of entitlement to individual unemployability.  During the pendency of this appeal, the RO denied individual unemployability in a July 2009 rating decision.  The Veteran did not submit a notice of disagreement with that rating decision.  Therefore, the Board does not have jurisdiction over that issue.  Thus, the Board will not address the issue of unemployability in this decision and will not remand the issue for further development.  









ORDER

Entitlement to a disability rating for PTSD in excess of 70 percent is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


